Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              November 18, 2019

The Court of Appeals hereby passes the following order:

A19A1966. GORDON v. DELAPERRIERE.

      Upon consideration of appellant’s motion to withdraw the appeal in the above
styled case, the same is hereby GRANTED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      11/18/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.